FILED
                            NOT FOR PUBLICATION                            DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LINDSAY JENKINS,                                 No. 11-35258

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00052-TSZ

  v.
                                                 MEMORANDUM*
JP MORGAN CHASE BANK, doing
business as Washington Mutual,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Lindsay Jenkins appeals pro se from the district court’s judgment dismissing

her diversity action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Knievel v. ESPN, 393 F.3d 1068,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1072 (9th Cir. 2005), and we affirm.

      The district court properly dismissed Jenkins’ action because, under the

Purchase and Assumption Agreement between JP Morgan Chase Bank (“Chase”)

and the Federal Deposit Insurance Corporation (“FDIC”), Chase did not assume

any liability associated with borrower claims against Washington Mutual. See 12

U.S.C. § 1821(d)(2)(G)(i)(II) (authorizing FDIC to transfer “any asset or liability”

of the failed bank); see also W. Park Assocs. v. Butterfield Sav. & Loan Ass’n, 60
F.3d 1452, 1458 (9th Cir. 1995) (recognizing FDIC’s authority to limit liabilities

assumed by a purchasing bank through a Purchase and Assumption Agreement).

      We do not consider Jenkins’ allegations regarding Chase’s alleged

misconduct after it acquired Washington Mutual’s assets because Jenkins failed to

raise them properly in the district court. See Palmer v. IRS, 116 F.3d 1309, 1312-

13 (9th Cir. 1997).

      Jenkins’ request for judicial notice is denied.

      AFFIRMED.




                                          2                                   11-35258